Citation Nr: 0930660	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for lumbar strain, during the period prior to 
February 14, 2008.

2.  Entitlement to an increased rating for left greater 
trochanteric bursitis, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for iliotibial band 
(ITB) syndrome of the left knee, currently evaluated as 10 
percent disabling. 

4.  Entitlement to service connection for hypertension, 
including as secondary to service-connected disabilities.

5.  Entitlement to an effective date prior to February 14, 
2008 for the assignment of a separate 30 percent rating for 
limitation of extension of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to 
February 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision by the RO in Montgomery, 
Alabama.  In a December 2008 rating decision, the RO granted 
a 20 percent rating for service-connected lumbar strain, 
effective February 14, 2008.  A personal hearing was held 
before the undersigned Veterans Law Judge in March 2009.

In a May 2008 rating decision, the RO granted service 
connection and a 30 percent rating for limitation of 
extension of the left knee, effective February 14, 2008.  In 
July 2008, the Veteran submitted a notice of disagreement as 
to the effective date for this disability.  A statement of 
the case was issued in August 2008.  Although the Veteran did 
not submit a timely substantive appeal as to this issue, the 
Board construes the written transcript of the March 2009 
hearing, with testimony as to this issue, as a timely 
substantive appeal, and will adjudicate this issue.  See 
generally, 38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).

By a statement dated in December 2008, the Veteran said he 
was satisfied with the 20 percent rating assigned for lumbar 
strain effective February 14, 2008, but believed an increased 
rating was warranted prior to that date.  Hence, this issue 
is characterized as noted on the first page of this decision.

Additional pertinent evidence was received from the Veteran 
in March 2009.  As the Veteran has waived initial RO review 
of this evidence, the Board will consider it.  38 C.F.R. 
§ 20.1304 (2008).

The issues of entitlement to service connection for 
hypertension and an increased rating for service-connected 
left greater trochanter bursitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to February 14, 2008, the Veteran's lumbar strain 
disability was primarily manifested by pain without evidence 
of muscle spasm, guarding, abnormal gait or abnormal spinal 
contour; objectively, he had normal range of motion with 
tenderness.

2.  ITB syndrome of the left knee is manifested by pain, no 
more than minimal instability, and, prior to February 14, 
2008, full range of motion.

3.  In an unappealed September 2002 rating decision, the RO 
granted a 10 percent rating for service-connected ITB 
syndrome of the left knee.

4.  On May 13, 2004, the RO received the Veteran's claim for 
an increased rating for a service-connected left knee 
disability.  It is neither claimed nor shown that the 
Veteran's service-connected left knee disability increased in 
severity on a factually ascertainable date within the year 
preceding the May 13, 2004 claim.

5.  Entitlement to a separate rating for limitation of 
extension was first medically demonstrated on February 14, 
2008.


CONCLUSIONS OF LAW

1.  Prior to February 14, 2008, the criteria for a disability 
evaluation greater than 10 percent for lumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2008).

2.  An increased rating in excess of 10 percent is not 
warranted for service-connected ITB syndrome of the left 
knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2008).

3.  An effective date prior to February 14, 2008 for the 
assignment of a separate 30 percent rating for limitation of 
extension of the left knee is not warranted.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2004.  Notice addressing the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claims was provided in a March 2006 letter.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Such notice was provided in letters dated in August and 
October 2008.

Further, the claims for service connection and increased 
rating were readjudicated in a December 2008 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

The Veteran has also contended that a July 2004 VA 
examination was inadequate. The Board finds that the 
examination was adequate, as the examiner reviewed clinical 
records, examined the Veteran, reviewed a current X- ray 
study, and provided a rationale for his medical opinion.  
Another VA examination was performed in February 2008.  

With respect to the appeal for an earlier effective date, the 
Board notes that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Notice was provided in July 2008 and the claim was 
readjudicated in an August 2008 statement of the case.  
Mayfield, 444 F.3d at 1333.  Further, the record reflects 
that the appellant was provided a meaningful opportunity to 
participate effectively in the processing of his claim such 
that the notice error did not affect the essential fairness 
of the adjudication now on appeal.  The appellant was 
notified that his claim for an increased (separate) rating 
for a left knee disability was awarded with an effective date 
of February 14, 2008, the date of a VA examination.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for an earlier 
effective date.  He was provided pre-adjudicatory notice that 
he would be assigned an effective date in accordance with the 
facts found as required by Dingess.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.


Analysis

Increased Rating

The Veteran contends that his disabilities of the low back 
and left knee are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Lumbar Strain

The RO has evaluated the Veteran's service-connected lumbar 
strain under Diagnostic Code 5237, pertaining to lumbosacral 
strain, rated 10 percent disabling prior to February 14, 
2008, and 20 percent disabling since that date.  The Veteran 
has stated that he is satisfied with the 20 percent rating 
assigned since February 14, 2008.

Disorders of the spine may be evaluated either under the 
general rating formula for diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a.

Under the general rating formula, a 10 percent rating is 
warranted where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 335; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted 
where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, DC 5235-43, Note (2).

Evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. 38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. § 
4.45.

Prior to February 14, 2008

In determining whether the next higher 20 percent rating is 
warranted during the period prior to February 14, 2008, the 
pertinent evidence of record has been reviewed and a 
discussion of such evidence follows.

As noted, in order to be entitled to the next-higher 20 
percent evaluation, the evidence must demonstrate forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Private medical records from a chiropractor, J.H.M., dated 
from 2001 to 2003 reflect treatment for chronic low back 
pain.  A September 2003 treatment note reflects that the 
Veteran had a very atypical type of pain for the spine.

An April 2002 private magnetic resonance imaging (MRI) scan 
of the lumbar spine was normal.

Private medical records from J.D.D., MD dated in 2003 reflect 
treatment for low back and left hip pain.  An April 2003 
treatment note reflects that the Veteran had full active 
range of motion of the lumbar spine.  He had a stable 
reciprocal heel and toe gait without any evidence of limp or 
list.  Straight-leg tests were negative, and a motor, 
sensory, and reflex examination was normal.  A May 2003 note 
reflects that a myelogram and computed tomography scan showed 
no significant neurocompressive disease, and an X-ray study 
showed degenerative change, which was suspected as the origin 
of his pain.  In a subsequent May 2003 note, Dr. D. opined 
that it did not appear that his back had changed 
significantly from when he was discharged from military 
service.

At a July 2004 VA examination, the Veteran complained of low 
back pain.  He said he took salicylates for his arthritis, 
and received epidural injections for his back pain.  He 
denied radiculopathy symptoms.  On examination of the low 
back, there was forward flexion to 90 degrees, backward 
flexion to 5 degrees, left lateral flexion was 10 degrees, 
right lateral flexion was 45 degrees, and rotation was to 60 
degrees bilaterally.  He had tender lumbosacral muscles with 
no spasm.  A neurological examination was intact.  The 
pertinent diagnosis was lumbosacral muscle pain, doubt 
degenerative disc disease or degenerative joint disease.  No 
evidence for either one.  An X-ray study of the lumbar spine 
was within normal limits.  Subsequent VA outpatient treatment 
records reflect treatment for back pain.

The Board has reviewed the medical evidence and finds no 
support for an evaluation in excess of 10 percent for the 
Veteran's service-connected lumbar strain  during the period 
prior to February 14, 2008.  In this regard, VA and private 
examinations indicate full range of motion of the Veteran's 
lumbar spine.  The evidence does not reflect any additional 
loss of motion due to pain or with repetitive motion.

The above range of motion findings do not support assignment 
of the next-higher 20 percent evaluation, even when 
considering additional functional limitations due to factors 
such as weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In this regard, 
the Board acknowledges the Veteran's complaints of low back 
pain.  

Simply put, the competent evidence of record does not contain 
objective findings that the Veteran's low back pain has 
caused additional functional limitation such as to allow for 
the conclusion that his lumbar strain symptoms are analogous 
to the next-higher 20 percent evaluation.

In sum, then, an evaluation in excess of 10 percent under the 
general rating formula is not for application here.  
Moreover, there is no other basis for an increased rating. In 
this regard, the Board has considered whether an increased 
evaluation under Diagnostic Code 5243 is possible on the 
basis of incapacitating episodes.  The rating criteria for 
intervertebral disc syndrome based on incapacitating episodes 
provides for a 20 percent rating where the evidence shows 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the last 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.  The Board 
also notes that the July 2004 VA examination included the 
examiner's comment that there was no evidence of degenerative 
disk disease.  

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.  In the present case the Board notes that 
private medical records dated in 2003 and the VA examination 
in July 2004 revealed no significant neurological 
abnormalities.  Rather, the overall evidence reveals an 
essentially normal neurologic disability picture throughout 
the rating period prior to February 14, 2008.


In sum, a rating in excess of 10 percent is not warranted for 
the Veteran's lumbar strain during the period prior to 
February 14, 2008, and there is no support for assignment of 
a separate neurologic evaluation.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate. See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations for the 
service-connected lumbar strain are adequate and referral for 
an extraschedular rating is unnecessary.  Thun v. Peake, 22 
Vet. App. 111 (2008).

ITB Syndrome of the Left Knee

The Veteran contends that his service-connected ITB syndrome 
of the left knee is more disabling than currently evaluated.  
The RO has rated this unlisted disability by analogy as 10 
percent disabling under Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.20 (permitting evaluation, by analogy, where the rating 
schedule does not provide a specific diagnostic code to rate 
the disability).

Diagnostic Code 5257 provides ratings for recurrent 
subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling. 38 C.F.R. § 4.71a.  
Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97. When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.


Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here.  Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees. 

Throughout the rating period on appeal, the RO has rated the 
Veteran's service-connected ITBS of the left knee as 10 
percent disabling under Diagnostic Code 5257, by analogy.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability).

At a July 2004 VA examination, the Veteran complained of left 
knee pain.  He said he took salicylates for his arthritis, 
and wore a left knee brace.  On examination of the left knee, 
range of motion was from 0 to 140 degrees, with no swelling 
or tenderness.  The patella grind sign, McMurray and drawer 
sign, and varus and valgus stress were all negative.  A July 
2004 X-ray study of the left knee showed a probable ununited 
apophysis of the tibial tuberosity.

Subsequent VA outpatient medical records reflect treatment 
for left knee pain, and use of a left knee brace.

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of the left knee.  However, the Board again notes 
that, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In the present case, 
the evidence of record reveals numerous complaints of left 
knee pain. Indeed, while left knee pain is recognized, the 
objective evidence simply fails to demonstrate that such pain 
has resulted in additional functional limitation comparable 
to the next- higher 20 percent rating under Diagnostic Codes 
5260 or 5261.  Again, prior to February 2008, the Veteran's 
flexion was no worse than 140 degrees, and his extension was 
full.  A separate compensable rating for limitation of motion 
is not warranted prior to February 14, 2008.  See VAOPGCPREC 
23-97, 9-98.

At a February 2008 VA examination, the examiner noted left 
knee instability, and that the Veteran wore a brace 
frequently.  Range of flexion of the left knee was from 0 to 
85 degrees, with pain beginning at 70 degrees.  Extension of 
the left knee was from "85 to 20 degrees," with pain 
beginning at 30 degrees.  In a March 2008 addendum, the 
examiner clarified that the correct extension performed was 
to -20 degrees.  Pain began at -30 degrees.  There was no 
additional limitation of motion on repetitive use.  There was 
painful movement of the left knee, with no instability.  His 
gait was antalgic.  The examiner noted that a January 2006 X-
ray study showed a non-fused ossification center in the 
region of the left tibial tuberosity.  The examiner indicated 
a diagnosis of ITB syndrome of the left knee, and opined that 
it produced significant effects on occupational duties, 
specifically, decreased mobility, problems with lifting and 
carrying, lack of stamina, decreased strength of the lower 
extremity, and pain.

Based on the results of this examination, the RO assigned a 
separate 30 percent rating for limitation of extension, 
effective February 14, 2008.  Since that date, the medical 
evidence does not show that extension of the left knee is 
limited to such a degree as to warrant an even higher rating 
under Diagnostic Code 5261.  The Board finds that a 
compensable degree of limitation of extension was not 
medically demonstrated prior to February 14, 2008.

A June 2008 private functional capacity evaluation performed 
by a physical therapist reflects that the examiner opined 
that all of the range of motion findings were inconsistent 
with previous test positions and capabilities of the patient.  
He stated, "overall assessment of this patient is 
exaggeration of symptoms with significant inconsistencies in 
all active and passive range of motions as well as 
inconsistencies with manual muscle test and strength in 
general."  The typed report reflects that someone crossed 
out the words "is exaggeration" and hand-wrote the word 
"revealed."  The examiner noted that the Veteran was tested 
for non-physiologic responses in order to separate physical 
pathology from patients who may require greater psychological 
assessment, and the Veteran produced a positive response in 2 
of 2 tests, representing 100 percent.  In a July 2008 
addendum, the examiner indicated that at the patient's 
request, the sentence in question was changed to read:  
"Overall assessment of this patient reveals significant 
inconsistencies in all active and passive range of motions as 
well as inconsistencies with manual muscle test and strength 
in general."  Hence, these range of motion findings will not 
be used in rating the left knee disability.

The Board has also contemplated whether an additional 
separate evaluation is applicable here.  In this regard, the 
Board acknowledges VAOPGCPREC 9-2004, where it was held that 
a claimant who has both limitation of flexion and limitation 
of extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  
However, in the present case, the medical findings do not 
establish loss of both left knee flexion and extension to a 
compensable degree.  Thus, assignment of separate evaluations 
for limitation of flexion and extension of the left leg is 
not appropriate here.

Throughout the rating period on appeal, the above findings 
are not found to signify moderate instability of the left 
knee such as to warrant assignment of a 20 percent evaluation 
under Diagnostic Code 5257.   In so finding, the Board 
acknowledges the Veteran's subjective reports of instability 
and recognizes that he is competent to report his observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, some degree of instability is essentially accounted 
for in the currently assigned 10 percent rating.  Moreover, 
the clinical results as to knee stability are found to be 
more probative than the Veteran's subjective report of 
symptoms.
To the extent that the Veteran is functionally limited, and 
has diminished ability to perform some activities of daily 
living, this has already been accounted for in the 10 percent 
evaluation currently in effect for ITB syndrome throughout 
the rating period on appeal.  

The Board has also considered whether an increased rating for 
the left knee is warranted under any alternate diagnostic 
code.  However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  There are no other 
relevant code sections for consideration.

The Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations for the 
service-connected left knee disability are adequate and 
referral for an extraschedular rating is unnecessary.  Thun, 
22 Vet. App. at 111.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date

As noted above, in a May 2008 decision, the RO assigned a 
separate 30 percent rating for limitation of extension of the 
left knee, residuals of ITB syndrome of the left knee, 
effective on February 14, 2008, the date of a VA examination.  
Governing law provides that it is appropriate to apply staged 
ratings during the pendency of an increased rating claim.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that an earlier effective date of May 
13, 2004 should be assigned for the assignment of a separate 
30 percent rating for limitation of extension of the left 
knee, as that is the date of his claim for an increased 
rating.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o).

Historically, in a February 1999 rating decision, the RO 
granted service connection and a noncompensable rating for 
ITB syndrome of the left knee, effective February 4, 1999.  
The Veteran appealed for a higher initial rating.  In a 
September 2002 rating decision, the RO granted a higher 10 
percent rating for service-connected ITB syndrome of the left 
knee, effective February 4, 1999.  The Veteran was notified 
of this decision by a letter dated on September 13, 2002, and 
by a statement dated in October 2002, he said he was 
satisfied with the 10 percent rating, and thus withdrew his 
prior appeal as to this issue.  He did not appeal the 10 
percent rating assigned for the service-connected left knee 
disability in the September 2002 rating decision, and this 
decision became final.  See 38 U.S.C.A. § 7105.  The effect 
of that finality is to preclude an award of an effective date 
of an increased rating prior to that denial.

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute informal claims for service connection.  38 C.F.R. 
§ 3.157; Sears v. Principi, 16 Vet. App. 244 (2002). While 
the VA should broadly interpret submissions from a veteran, 
it is not required to conjure up claims not specifically 
raised.  Brannon v. West, 12 Vet. App. 32 (1998).

In addition, under certain circumstances, a report of 
examination or hospitalization may be accepted as an informal 
claim for increased benefits, if the report relates to the 
disability which may establish entitlement.  38 C.F.R. § 
3.157.  The claims file does not contain any medical evidence 
dated after September 2002 and prior to May 13, 2004 which 
could be accepted as an informal claim for an increased 
rating for a left knee disability.

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
limitation of extension of the left knee was filed prior to 
May 13, 2004, the Board finds no evidence of there being such 
a claim.  A review of the claims folder reveals that the 
first claim, formal or informal, seeking an increased rating 
for the service-connected left knee disability was received 
by the RO on May 13, 2004.  Thus, that date serves as the 
date of claim.  In his May 13, 2004 claim, the Veteran 
requested both an increased rating for a service-connected 
ITB syndrome of the left knee, and service connection for 
arthritis of the left knee.  

The Board has reviewed the evidence dating from May 13, 2003 
to determine when an increase was factually ascertainable.  
No medical evidence related to the Veteran's left knee 
disability was received at the RO in the one year prior to 
May 13, 2004.  Moreover, there is no medical evidence 
demonstrating limitation of extension of the left knee during 
the year prior to the May 13, 2004 claim.  It is neither 
claimed nor shown that a separate rating for limitation of 
extension of the left knee was warranted on a particular date 
within the year preceding the May 13, 2004 claim.

Considering the medical evidence dated since the claim and 
prior to February 14, 2008, the effective date assigned by 
the RO, the Board notes that the Veteran has received 
episodic treatment for a left knee disability.  The RO has 
assigned a separate 30 percent rating for limitation of 
extension of the left knee under Diagnostic Code 5261, 
apparently pursuant to precedent opinions of the VA's General 
Counsel which held that dual ratings may be given for a knee 
disorder, with one rating for instability (Diagnostic Code 
5257) and one rating for arthritis with limitation of motion 
(Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.

The Veteran is now in receipt of two separate ratings for the 
left knee, i.e., a 10 percent rating for ITB syndrome of the 
left knee, under Diagnostic Code 5257, and a 30 percent 
rating for limitation of extension, under Diagnostic Code 
5261.

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Since the March 2004 claim, the Veteran has undergone two VA 
examinations.  On VA examination in July 2004, range of 
motion of the left knee was from 0 to 140 degrees.  The 
examiner diagnosed arthralgias of the left knee with no 
evidence of degenerative joint disease, and mild loss of 
function due to pain with good range of motion.

At the time of the July 2004 VA examination, the medical 
evidence did not demonstrate any limitation of extension of 
the left knee, as normal ranges of motion of the knee are to 
zero degrees in extension, and to 140 degrees in flexion.  38 
C.F.R. § 4.71, Plate II.

Although the Veteran contends that he had limitation of 
extension of the left knee at the time of his May 2004 claim, 
the first medical evidence of limitation of extension of the 
left knee is dated on February 14, 2008.  At a February 14, 
2008 VA examination, limitation of motion of the left knee 
was listed as "85 to 20 degrees."  In an addendum, the 
examiner clarified that the correct extension performed was 
to -20 degrees; pain began at -30 degrees.

Hence, although the Veteran's claim for an increased rating 
for the service-connected left knee disability was received 
on May 13, 2004, the medical evidence does not show that a 
separate rating for limitation of extension was warranted at 
any time prior to February 14, 2008.  An effective date prior 
to February 14, 2008 is not warranted as that is the date 
entitlement to a separate rating for limitation of extension 
arose.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent for lumbar strain, for the 
period prior to February 14, 2008, is denied.

An increased rating in excess of 10 percent for ITB syndrome 
of the left knee is denied.

An effective date prior to February 14, 2008 for the award of 
a separate 30 percent rating for limitation of extension of 
the left knee is denied.


REMAND

As to the issues of entitlement to service connection for 
hypertension and an increased rating for service-connected 
left greater trochanter bursitis, although further delay is 
regrettable, the Board finds that further development is 
required prior to adjudication of the Veteran's claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran essentially contends that he incurred 
hypertension as a result of inactivity-induced weight gain, 
caused by his service-connected orthopedic disabilities.  
While the Veteran has primarily contended that service 
connection is warranted for hypertension on a secondary 
basis, the RO has not yet adjudicated this claim on a 
secondary basis, and such must be done prior to appellate 
review.  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen v. Brown, 7 Vet. App. 
439 (1995) regarding secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by a service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amended 38 C.F.R. § 3.310 institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  

To date, the Veteran has not been provided with adequate 
notice regarding secondary service connection, including the 
recent amendments to 38 C.F.R. § 3.310, and the RO has not 
considered the Veteran's entitlement to secondary service 
connection for hypertension under the revised version of 38 
C.F.R. § 3.310.  Remand to facilitate that consideration is 
thus necessitated. 

Service treatment records are negative for complaints, 
treatment or diagnosis of hypertension, although some 
treatment records show elevated blood pressure readings.  On 
medical board examination in September 1998, his blood 
pressure was 123/69.  On QTC examination performed for VA in 
November 1998, during service, his blood pressure was 130/80.

VA medical records dated from 1999 to 2002 reflect 
fluctuations in the Veteran's blood pressure.  VA medical 
records reflect treatment for hypertension since 2003.  At a 
July 2004 VA examination, the Veteran reported that he was 
diagnosed with hypertension about one year ago.  On 
examination, his blood pressure was 134/96.  The pertinent 
diagnosis was hypertension by history.  The examiner opined 
that this condition was not service-related by history.

A June 2007 outpatient note by a VA family nurse practitioner 
(FNP) reflects that the Veteran presented "old military 
medical records" for review.  The FNP stated that he 
reviewed the records and noted that the Veteran first injured 
his knees in 1995 and had occasional exacerbations until his 
discharge in 1999.  He noted that the Veteran could not 
exercise as he used to, and his weight had increased.  He 
opined that the Veteran's weight gain and associated 
inability to exercise had a negative effect on his blood 
pressure.  He concluded, "therefore, from my perspective, 
there is some association between his SC bone injuries and 
his subsequent development of BP problems."

Governing regulation provides that any increase in severity 
of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 C.F.R. Part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (b).

In a March 2009 primary care note, a VA physician noted that 
the Veteran asked her to review his records and opine as to 
the relationship between his hypertension and his military 
duty.  She noted that the Veteran's blood pressure was 
elevated as noted in June 1999 at 147/79, in January 2000 at 
140/80, and in August 2000 at 156/84.  She noted that a 
review of the Veteran's administrative and employee health 
records indicated that he had early signs of hypertension but 
it was not addressed by the clinicians.  She enclosed a graph 
of his blood pressure readings from June 1999 to October 
2008.  She noted that he did not receive medication for 
hypertension until 2003.  She stated, "Hypertension more 
likely originated within the of [sic] year discharge from the 
military, which would qualify him for service connection."

With respect to the March 2009 opinion, the Board notes that 
that in order for service connection to be granted for 
hypertension on a presumptive basis under 38 C.F.R. § 3.307, 
the disease must have been manifest to a degree of 10 percent 
during the first post-service year.  Under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, a 10 percent rating will be assigned 
with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.

Given the FNP's June 2007 opinion, the March 2009 opinion by 
a VA doctor, and the requirements of 38 C.F.R. § 3.310, the 
Board finds that a remand is required to obtain a clarifying 
medical opinion as to the etiology of the Veteran's 
hypertension, as to the relationship, if any, between the 
Veteran's current hypertension and his service-connected 
disabilities of the back, left hip, and left knee, and, if 
shown, an opinion regarding any degree of aggravation of 
hypertension, pursuant to 38 C.F.R. § 3.310(b).  38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim for an increased rating 
for service-connected left greater trochanter bursitis, at 
his March 2009 Board hearing, the Veteran testified that a 
bone scan or magnetic resonance imaging (MRI) scan of his 
left hip was scheduled at the Tuskegee VA Medical Center 
(VAMC) for later that week.  He stated that he planned to 
submit the report of this scan in connection with his appeal 
for an increased rating.  Such report is not in the file and 
must be obtained prior to Board review.  In this regard, the 
Board notes that a November 2008 VA physician's note reflects 
that a MRI of the left hip was planned.  Ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with appropriate notice regarding his 
claim for service connection for 
hypertension on both a direct and 
secondary basis, including notice of the 
amendment to 38 C.F.R. § 3.310, and 
provide the Veteran an opportunity to 
respond.

2.  The RO/AMC should attempt to obtain 
medical records from the Tuskegee VAMC 
regarding treatment for a left hip 
disability, dated from November 2008 to 
the present.  In particular, the RO/AMC 
should attempt to obtain a record of a hip 
MRI scheduled in March 2009.  

3.  The RO/AMC should afford the Veteran a 
VA examination in order to ascertain the 
etiology of current hypertension, and the 
relationship, if any, between current 
hypertension and his service-connected 
back, left hip, and left knee 
disabilities.  The claims folder is to be 
furnished to the examiner for review.  In 
particular, the examiner should review 
July 2004 VA examination report, the June 
2007 opinion by a FNP, and the March 2009 
VA primary care outpatient note discussed 
above.  Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) 
that current hypertension was incurred in 
service?

(b) Is it at least as likely as not (50 
percent or higher degree of probability) 
that the current hypertension was caused 
by his service-connected orthopedic 
disabilities?

(c) Is it at least as likely as not that 
the Veteran's service-connected orthopedic 
disabilities aggravated his hypertension?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of hypertension 
present (i.e., a baseline) before the 
onset of the aggravation.

The examiner is requested to provide a 
rationale for any opinion expressed.

4.  Thereafter, the RO/AMC should 
readjudicate the claims with consideration 
of all of the evidence of record, as well 
as 38 C.F.R. § 3.310 and Allen, supra.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


